DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
The preliminary amendments, filed on 03/09/2021, have been received and made of record.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/09/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests a cable bundling the positive electrode side wiring, the negative electrode side wiring, and the ground wiring, wherein the Y capacitor is connected to the ground connection portion, the positive electrode bus bar, and the negative electrode bus bar via the cable. Claims 2-9 depend upon claim 1. 

Regarding claim 7, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests the Y capacitor is connected to the bus bar positive electrode connection portion, the bus bar negative electrode connection portion, and the ground connection portion via a cable bundling the positive electrode side wiring, the negative electrode side wiring, and the ground wiring.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang (US 9912146) teaches a method and device for suppressing common mode voltage of an inverter alternating current cable relative to ground. Wang teaches a Y capacitor connected to the DC side of a power converter. Wang further teaches a filter connection showing a Y-capacitor connected to a positive terminal, negative terminal and a ground terminal. Wang however fails to teach a cable bundling the positive electrode side wiring, the negative electrode side wiring, and the ground wiring, wherein the Y capacitor is connected to the ground connection portion, the positive electrode bus bar, and the negative electrode bus bar via the cable.
Hirose (US 2022/0060162) teaches a noise filter that includes a first bus bar, a second bus bar and a ground terminal connected in first and second directions through lead conductors. However, Hirose also fails teaching the bundling of the connections made in the same manner as recited in the claims.  
Yamakaji (US 11211912) teaches a noise filter for a power converter comprising first and second capacitors acting and line-line capacitors. 
Kamikura (US 10177674) teaches a power circuit device with a filter placed at the input with grounding capacitors coupled at both ends of a common mode coil 
Taguchi (US 20040257841) teaches a filter noise reducing device for removing inverter noise. 
Rosen (US 2020/0052581) teaches a mitigation of touch current in handheld electrical tools. This reference was cited to show that wires can be bundled together however the combination would not be obvious as this are would not be analogous as this does not teach any filter connections. 
Xie ("Shielding-cancellation technique for suppressing common mode EMI in isolated power converters") teaches a cable bundling technique to reduce common mode EMI noise in isolated power converter. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shahzeb K. Ahmad whose telephone number is (571)272-0978. The examiner can normally be reached Monday - Friday 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shahzeb K Ahmad/Examiner, Art Unit 2839                                                                                                                                                                                                        






	/THIENVU V TRAN/                                                   Supervisory Patent Examiner, Art Unit 2839